UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. SA CV 19-1012-DMG (JPRx) Date October 9, 2019
Title Quy Truong v. Guy Duchez, et al. Page 1of1

 

 

Present: The Honorable _DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

 

 

 

KANE TIEN NOT REPORTED
Deputy Clerk Court Reporter
Attorneys Present for Plaintiff(s) Attorneys Present for Defendant(s)
NONE PRESENT NONE PRESENT

Proceedings: INCHAMBERS —- ORDER TO SHOW CAUSE

On July 8, 2019, the Court ordered the parties participate in a mediation conference by
September 30, 2019. [Doc. # 16.] As required by the Court's June 8, 2019 Order, a joint status
report re settlement was due seven (7) days after the mediation conference. To date, a joint
status report re settlement has not been filed.

IT IS HEREBY ORDERED that Plaintiff show cause in writing no later than October
16, 2019, why sanctions should not be imposed for failure to comply with the Court’s Order.
The filing of a joint status report re settlement by the deadline will be deemed a satisfactory
response.

IT IS SO ORDERED.

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk KT
